Citation Nr: 0913267	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-35 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
Type II diabetes mellitus.  

2.  Entitlement to special monthly compensation (SMC) based 
on loss of a creative organ.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from April 1970 to May 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A videoconference hearing was held before the undersigned 
Veterans Law Judge in March 2009, and a transcript of the 
hearing testimony is associated with the claims folder.  

The issue of entitlement to SMC based on loss of a creative 
organ is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's erectile dysfunction is at least as likely 
as not related to his service-connected diabetes mellitus.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, erectile 
dysfunction is proximately due to or the result of his 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).  

In the decision below, the Board has granted the Veteran's 
claim for service connection for erectile dysfunction, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.





Law and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.  

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

The Veteran contends that his erectile dysfunction is due to 
his diabetes mellitus or, in the alternative, caused by the 
medications he takes for his service-connected disability.  
The evidence of record does show that the Veteran is service-
connected for Type II diabetes mellitus and that he has been 
prescribed various medications for control of his renal 
disease.  Private treatment records also indicate that the 
Veteran was first diagnosed with diabetes mellitus in July 
2004 and that he first reported having problems with erectile 
dysfunction in November 2005.  

In addition, the evidentiary record includes letters from two 
private physicians who have treated the Veteran for various 
maladies, including diabetes mellitus and erectile 
dysfunction.  Both physicians offered opinions to the effect 
that the Veteran's erectile dysfunction was associated with 
or the result of his diabetes mellitus.  (See November 2005 
and April 2007 private doctors' letters).  Likewise, the July 
2006 VA examiner noted that diabetes mellitus was a well-
known contributing factor in causing erectile dysfunction and 
opined that it was at least as likely as not that the 
Veteran's erectile dysfunction was secondary to his diabetes.  

The evidentiary record also includes a negative opinion by a 
VA physician's assistant to the effect that the Veteran's 
erectile dysfunction was not related to his diabetes 
mellitus.  (See January 2007 VA examination report).  The 
examiner noted that the July 2006 VA examination report 
showed that the Veteran's erectile dysfunction began around 
the same time that he was diagnosed with diabetes mellitus 
and indicated that this was not consistent with the normal 
development of erectile dysfunction due to diabetes.  He also 
noted that the evidence of record did not reflect any 
complaints or treatment for erectile dysfunction other than 
the two private doctors' reports.  Therefore, he concluded 
that any erectile dysfunction that could or may exist was not 
secondary to the Veteran's diabetes mellitus.  

Concerning the unfavorable opinion, the Board finds that the 
January 2007 VA examiner's account of the Veteran's medical 
history was inaccurate and not reflective of the actual facts 
as described in the July 2006 VA examination or in the 
private medical reports of record and, therefore, is of 
limited probative value.  The private medical reports showed 
that the Veteran's diabetes mellitus was first diagnosed in 
July 2004 and that his erectile dysfunction was first 
reported in November 2005, which was approximately 16 months 
after the onset of his diabetes mellitus.  Although the July 
2006 VA examiner did not have the claims file to review, he 
indicated that he reviewed copies of the private medical 
reports provided by the Veteran.  Further, his description of 
the Veteran's medical history was consistent with the actual 
facts of record.  Thus, the Board finds the July 2006 VA 
opinion to be more probative and persuasive as to the 
relationship between the Veteran's erectile dysfunction and 
his diabetes than the April 2007 opinion.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Given the medical complexity of the facts in this case, there 
is reasonable doubt as to the etiology of the Veteran's 
erectile dysfunction.  As the medical evidence shows the 
onset of diabetes mellitus at least 16 months prior to any 
reported history of sexual dysfunction and erectile 
dysfunction is a common residual of diabetes mellitus, the 
Board will resolve all reasonable doubt in favor of the 
Veteran.  Accordingly, service connection for erectile 
dysfunction is granted.  

ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for erectile dysfunction is 
granted.


REMAND

In light of the favorable opinion regarding the Veteran's 
erectile dysfunction, the Board finds that additional 
development must be undertaken concerning the claim for SMC 
based on loss of use of a creative organ.  

In this case, there is conflicting medical evidence as to 
whether the Veteran has erectile dysfunction to the extent 
that he has actual loss of use of a creative organ.  Thus, 
given the medical complexity of this case, the Board finds 
that the Veteran should be afforded a VA examination to 
determine whether the Veteran has actual loss of use of a 
creative organ due to his service-connected diabetes mellitus 
and erectile dysfunction.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his service-
connected erectile dysfunction.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these records 
with the claims file.  A specific request 
should be made for treatment records 
dated from January 2007 to the present.

2.  The Veteran should be afforded a VA 
examination to determine whether he has 
loss of use of a creative organ due to 
his service-connected diabetes mellitus 
and/or erectile dysfunction.  The claims 
file should be reviewed by the examiner 
and a notation to the effect that the 
claims file was reviewed should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with this examination, and the 
findings reported in detail.  The 
examiner should render an opinion as to 
whether the Veteran has loss of use of a 
creative organ due to his diabetes 
mellitus and/or erectile dysfunction.  
The clinical findings and reasons that 
form the basis of any opinion should be 
clearly set forth in the report.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.   

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished an 
SSOC and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


